Citation Nr: 0815262	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  03-18 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left wrist fracture, to include whether a 
separate compensable rating is warranted for residual 
scarring.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from October 1998 to March 
1999.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  Jurisdiction over this case subsequently 
was transferred to the RO in Providence, Rhode Island.

The Board remanded this case back to the RO for additional 
development in May and December 2006.


FINDINGS OF FACT

1.  The left wrist disability is manifested by complaints of 
pain with decreased range of motion and without evidence of 
ankylosis.  The veteran is right handed.

2.  The veteran has tender and painful scarring as a result 
of surgery to the left wrist.  No other functional impairment 
or limitations have been shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the left wrist orthopedic 
manifestations are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5214, 5215 (2007).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a 10 percent rating, but no more, for 
tender scarring that resulted from the residuals of the 
surgery to the left wrist is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. § 5100 et 
seq. (West 2002 & Supp. 2007).  Examinations have been 
conducted.  Notice as to what evidence needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  
Letters of January 2002, January 2006, April 2006, and 
January 2006, provided pertinent notice and development 
information.  

The Board notes that the veteran was scheduled for VA 
examination in September 2007.  Reviewing the Compensation 
and Pension Exam Inquiry (Inquiry) printed in September 2007; 
it appears that the notification letter was sent to the last 
known address of the veteran.  On an Inquiry printed in 
November 2007, it was reported that the notification letter 
was returned.  This Inquiry, as well, as subsequent VA 
correspondence contains a new address, including a November 
2007 supplemental statement of the case (SSOC).  The veteran 
was notified in this SSOC that he failed to report for 
examination.  The veteran did not respond to this SSOC and 
the document was not returned as undeliverable.  The Board 
finds that the RO has made sufficient effort to notify the 
veteran of the scheduled examination and the ramifications of 
his failure to report.  He has not otherwise indicated a 
willingness to report for additional examination.  Therefore, 
the Board will review his claim based on the evidence of 
record.  There is no indication that there is additional 
evidence or development that should be undertaken.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains service medical 
records, VA outpatient records, as well as, reports of 
private examinations that were conducted in April 2002, 
December 2005, and July 2006.  

Entitlement to an initial disability rating greater than 10 
percent for residuals of left wrist scaphoid fracture

Based on in-service medical care, service connection was 
granted for left wrist scaphoid fracture, in a May 2002 
rating action.  A 10 percent evaluation was assigned under 
Diagnostic Code 5215.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   See also Fenderson v. West, 12 Vet. App. 119 
(1999) concerning initial and staged ratings.

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees.  Id.  According to the applicable criteria, a 10 
percent evaluation is warranted for palmar flexion limited in 
line with the forearm or for dorsiflexion less than 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 20 
percent evaluation requires favorable ankylosis in 20 to 30 
degrees of dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The July 2006 VA examination report shows that the veteran is 
right handed.  See 38 C.F.R. § 4.69 [a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes, and only one extremity is to be considered 
major].

At VA examination in April 2002, the range of motion for the 
left wrist was as follows: extension 0-60 degrees, flexion 0-
80 degrees, radial deviation 0-20 degrees, and ulnar 
deviation 0-50 degrees.  The physician considered this normal 
range of motion.  He was able to make an excellent fist, 
touch all his fingers to the palm, and make a claw hand.  He 
had an excellent grip and all finger movements were normal.

At the December 2005 VA examination, it was reported that the 
veteran underwent surgical graft and fixation in October 
2005.  On examination, his left wrist was supported by a 
plastic splint, but he had good movement of all fingers.  
X-ray showed multiple pins traversing his fracture but the 
scaphoid was united.  In an addendum, it was reported that he 
had 50 degrees of palmar flexion, 45 degrees of dorsiflexion, 
20 degrees of radial deviation, and 25 degrees of ulnar 
deviation.  

At the July 2006 VA examination he was able to dorsiflex the 
left wrist 45 digress with pain.  Palmar flexion was 50 
degrees with pain, radial deviation was 20 degrees with pain, 
and ulnar deviation was 25 degrees without pain.  

As noted above, the RO scheduled a follow-up examination in 
September 2007, in order to determine his current 
manifestations; however, he failed to report.  

In this case, the veteran is rated at the maximum schedular 
level under Diagnostic Code 5215, 10 percent, and he is not 
entitled to a higher rating under that code.  

While Diagnostic Code 5214 allows for a higher disability 
evaluation, it pertains to ankylosis of the wrist.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  The medical evidence of 
record does not show the presence of ankylosis, as would be 
required to justify a 20 percent disability evaluation under 
Diagnostic Code 5214.  

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  The schedule of ratings 
provides a 10 percent rating for unstable, tender or painful 
superficial scars or if there is limitation of function of 
the part affected.  At the July 2006 VA examination, it was 
reported that there was a tender 6-centimeter volar left 
wrist scar, as well as, a tender 5-centimeter left lateral 
scar.  A third scar overlapped the left lateral scar, which 
was mildly erythematous.  As the scars are tender on 
objective demonstration, a 10 percent rating is warranted 
under Code 7804.  Besides tenderness, the veteran has not 
reported any other complaints regarding any scarring and the 
record does not show that the scarring is productive of any 
significant functional impairment, nor otherwise disabling.  
As the scarring has not been shown to result in functional 
limitation of the left wrist, a rating in excess of 10 
percent herein assigned is not warranted.  Moreover, they are 
in the same anatomical area so separate evaluations are not 
warranted.

A 10 percent rating is the maximum rating for his left wrist 
disability under Diagnostic Code 5215.  In Johnston v. Brown, 
10 Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. § 
4.40 and 4.45 are applicable.  Since the veteran was 
receiving the maximum rating allowable under the applicable 
Diagnostic Code for his left wrist, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.  See Johnston, 10 Vet. App. at 85.

The Board considered 38 C.F.R. § 3.321(b) (1); however, the 
veteran's disability picture is not so exceptional or unusual 
as to make the application of regular schedular standards 
impractical.  The veteran did not require frequent periods of 
hospitalization for this disability.  Moreover, it is not 
shown that this disability interfered significantly with his 
employment.  In April 2002, the VA examiner reported that the 
left wrist disability did not interfere with his employment 
as car alarm installer.  At the VA examination in July 2006, 
he reported that he was a salesman for a company that sells 
farm implements.  He did not report any symptoms that 
interfered with his employment.  The description of his 
symptoms does not show a disability picture that is 
exceptional or unusual.  Consequently, the Board concludes 
that the record does not require referral of this case for an 
extraschedular evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected orthopedic 
manifestations of a left wrist disability.  A separate 10 
percent rating, but no more, for residual scarring is, 
however, warranted.

ORDER

An initial evaluation in excess of 10 percent for the left 
wrist disability is denied.

An initial 10 percent rating, but no more, for residual 
scarring on the left wrist is granted, subject to the laws 
and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


